 

Case 20-10343-LSS Doc5000 Filed 05/25/21 Pagelof1

FILED

Pewee Soran,

2021MAY 25 AM 8:52

 

CLERK
JS BANKRUPTCY COUR:
Justice Lauri Selber Silverstein STRICT OF DEL AWARE
BSA Bankruptcy Case
824 Market Street
6" Floor

Wilmington DE, 19801

Dear Justice Lauri Selber Silverstein:

| am one of the many members of the lawsuit against the Boy Scouts of America. As a young
boy I was victimized by the leadership of the group to which I belonged. This tragedy has
continued to be an obstacle in my life, work, and relationships. This type of abuse has caused
both mental and emotional anguish that has continued through my childhood years, adolescence,
and even rears its ugly head today. This anguish has even brought me to point of considering
suicide more than one time in my life. | thank God that he has rescued me from that and
surrounded me with people who have helped me recognize my value even amidst the hurt.

Being that this abuse took place at the hands of a man in leadership over my troop, a man that |
was supposed to be able to trust to have my best interest at heart, there has been a break in that
trust. This has caused me to continue to have a lack of trust in those who are in leadership over
me which leads to difficult relationships with authority and in return a harder time getting ahead
in a career,

I have had difficulty in my relationships throughout the years as well. As I have dealt with what
happened to me, I have had to question my own sexuality. As a result, | have been driven
towards proving that I was not what I felt that man made me many years ago. This drive put
strain on my family relationships.

All in all, when I think about the BSA today, | worry about the countless boys who are going
through the same thing I| did and will in the end suffer the same ways I have. I did not allow my
sons to be a part of this organization and | pray that none of my grandchildren will either. The
BSA must be held accountable for the actions of its members and the lack of action on the part of
its leadership to deal with the indiscretions it knew the leaders were perpetrating. You must stand
up for those of us who did not have anyone to stand up for us as children.

Sincerely,

 

 
